     Case 5:19-cv-13808-JEL-RSW ECF No. 1, PageID.1 Filed 12/30/19 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


SCOTT KETTLES,

        Plaintiff,
                                                    Case No:
v.
                                                    Hon.
NEW CENTER STAMPING, INC.,

        Defendant.


 Batey Law Firm, PLLC
 SCOTT P. BATEY (P54711)
 RYAN T. FOWLER
 Attorneys for Plaintiff
 30200 Telegraph Road, Suite 400
 Bingham Farms, MI 48025
 (248) 540-6800-telephone
 (248) 540-6814-fax
 sbatey@bateylaw.com
 rfowler@bateylaw.com

                       COMPLAINT AND JURY DEMAND

        NOW COMES Plaintiff, Scott Kettles (hereinafter “Kettles”), by and through

his attorney’s Scott P. Batey and the Batey Law Firm, PLLC, and for his Complaint

against Defendant, states as follows:

        1.     Plaintiff is a resident of the City of Harper Woods, County of Wayne

and State of Michigan.

        2.     Defendant, New Center Stamping, Inc. (hereinafter “New Center”) is a
  Case 5:19-cv-13808-JEL-RSW ECF No. 1, PageID.2 Filed 12/30/19 Page 2 of 9



domestic for-profit corporation whose resident agent is Gregory C. Smith, and

whose resident address is 950 E Milwaukee St., Detroit, MI 48211, and who is duly

authorized to do business and operate within the Southeastern District of Michigan.

      3.     Jurisdiction and venue are proper in the District Court for the Eastern

District of Michigan pursuant to 28 U.S.C. § 1391(b) & (c), and this Honorable Court

has pendant jurisdiction over Plaintiff’s state law claims under 28 USC §1367.

      4.     The amount in controversy exceeds $75,000.00, exclusive of interest

and costs, and jurisdiction and venue is otherwise proper in this Court.

      5.     Plaintiff brings this action for damages arising out of the acts and/or

omissions of Defendant constituting unlawful discrimination/harassment consisting

racial discrimination, and retaliation in violation of Title VII and the Michigan

Elliott-Larsen Civil Rights Act, MCLA, §37.2101, et seq. which resulted in

emotional and economic damages to Plaintiff.

                          GENERAL ALLEGATIONS

      6.     Plaintiff incorporates by reference paragraphs 1 through 5 of the

Complaint as though fully set forth herein.

      7.     Plaintiff is a 46-year-old Caucasian male who was hired by Defendant

on September 26, 2018, and was most recently employed as a Maintenance Facilities

Manager.

      8.     At the time Plaintiff was hired, the hourly associate staff for Defendant


                                          2
  Case 5:19-cv-13808-JEL-RSW ECF No. 1, PageID.3 Filed 12/30/19 Page 3 of 9



was approximately 98 percent African-American.

      9.    On or about March 15, 2019, Defendant’s Director of Manufacturing,

Gary Looker (hereinafter “Looker”), called a plant wide associate meeting with all

hourly associates in the basement cafeteria, and referred to the predominately

African-American staff as “you people,” while belittling and degrading them, and

approximately 20 African American employees complained to Plaintiff about racist

rhetoric used by Looker, citing the “you people” as just the most recent example.

      10.   In or around the beginning of April, 2019, Looker told Plaintiff in a

private conversation that he was “going to get rid of all the God damn fucking

n****rs from the production staff.”

      11.   Plaintiff was shocked by the racist statement, but Looker continued to

explain to Plaintiff that he wanted to “pull Yemen immigrants form Hamtramck to

replace the fucking n****rs, we did the same thing at Tranor Company.”

      12.   On or about April 15, 2019, Plaintiff met with Defendant’s president,

Ray Fernandez to express his concerns about the racist rhetoric used by Mr. Looker,

and the impact it was having on employees.

      13.   In response to Plaintiff’s complaint, Mr. Fernandez stated that he had

no issue with Mr. Looker’s rhetoric, and he proceeded to double down on the racist

remarks by telling Plaintiff that he is going to remove the entitlement that these

people think they have.


                                         3
  Case 5:19-cv-13808-JEL-RSW ECF No. 1, PageID.4 Filed 12/30/19 Page 4 of 9



      14.    Plaintiff protested and informed Mr. Fernandez that he cannot make

employment decisions based on race.

      15.    Defendant ignored Mr. Kettles’ complaints and proceeded to replace at

least 30 African-American employees due to their race.

      16.    Plaintiff was terminated on May 9, 2019 due to his complaints that

African Americans were being harassed and discriminated against.

      17.    Defendant’s actions were intentional, or were carried out with reckless

indifference to Plaintiff’s rights and sensibilities.

      18.    After Plaintiff’s termination he promptly filed a complaint with the

EEOC, and on December 11, 2019 the EEOC issued a Right to Sue letter.

                        COUNT I
 RACIAL DISCRIMINATION IN VIOLATION OF TITLE VII AND THE
       MICHIGAN ELLIOTT-LARSEN CIVIL RIGHTS ACT

      19.    Plaintiff incorporates by reference paragraphs 1 through 18 of the Complaint as

though fully set forth herein.

      20.    Plaintiff witnessed unwelcome communication and conduct based on

race as prohibited by Title VII and the Elliott-Larsen Civil Rights Act.

      21.    Plaintiff engaged in protected activity and reported the racial

discrimination to Defendant and told them that they could not make employment

decisions based on the race of an employee.




                                            4
  Case 5:19-cv-13808-JEL-RSW ECF No. 1, PageID.5 Filed 12/30/19 Page 5 of 9



      22.      The ongoing and continuing unwelcome conduct and communication

was intended to and did substantially interfere with employment and/or created an

intimidating, hostile, or offensive work environment due to race.

      23.      Pursuant to Title VII and the ELCRA, employees are guaranteed the

right to be free from discriminatory treatment and harassment and/or retaliation from

his employer and/or supervisors based upon race.

      24.      Race and Plaintiff’s complaints of race discrimination were factors in

Defendants decisions, actions, treatment, conduct and attitude towards Plaintiff.

      25.      Plaintiff has been subjected to work in a hostile work environment due

to his complaints about discrimination.

      26.      Plaintiff is entitled to exemplary and compensatory damages pursuant

to Title VII and the ELCRA as a result of each and every violation of the act,

including costs and reasonable attorneys’ fees.

      27.      Defendant discriminated against their employees by reason of the

following acts and/or omissions:

            a. Violating the laws against discrimination by engaging in racial
               discrimination in the workplace;

            b. Imposing discipline based on race;

            c. Taking adverse employment action against based upon race and
               complaints of race discrimination;

            d. Preventing employees from having full and fair opportunities to
               advance in their position based upon race; and

                                           5
  Case 5:19-cv-13808-JEL-RSW ECF No. 1, PageID.6 Filed 12/30/19 Page 6 of 9




            e. Creating a hostile work environment for employees by discriminating
               against them, harassing them, and retaliating against them due to race.

      28.      Defendant breached and violated their duties owed to their employees,

by reason of the following acts and/or omissions:

            a. Failing to screen and place in supervisory positions, persons who would
               be capable of being competent and law-abiding supervisors, and with
               particular reference to enforcing laws against discrimination in the
               workplace;

            b. Giving supervisory authority to persons who were known to have
               propensities as would make them unfit to serve in the capacity of
               supervisor over employees;

            c. Failing to properly educate and train its employees and supervisors,
               particularly with reference to the unlawfulness of discrimination in the
               workplace; and

            d. Failing to properly warn or advise its employees and supervising
               personnel to refrain from discriminating against employees.

      29.      As a direct and proximate result of the actions of Defendant, employees

were the subject of discriminatory conduct on the part of Defendant.

      30.      Plaintiff is entitled to punitive, exemplary, and compensatory damages

pursuant to Title VII and the ELCRA as a result of each and every violation of the

act, including costs and reasonable attorneys’ fees.

      31.      Because of the unlawful conduct of Defendant, their agents,

representatives and employees, and as a direct and proximate cause of such conduct,

Plaintiff has suffered damages including humiliation, embarrassment, outrage,


                                           6
  Case 5:19-cv-13808-JEL-RSW ECF No. 1, PageID.7 Filed 12/30/19 Page 7 of 9



mental anguish and anxiety, emotional distress, loss of self-esteem, loss of earnings

and other employment benefits, and a loss of capacity for the enjoyment of life.

        WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $75,000.00, together with costs, interest

and attorney fees and any other relief this Honorable Court deems appropriate and

just.

                                      COUNT II
                                    RETALIATION

        32.   Plaintiff incorporates by reference paragraphs 1 through 31 of the Complaint as

though fully set forth herein.

        33.   Pursuant to Title VII and the Michigan Elliott-Larsen Civil Rights Act,

MCLA 37.2201, et seq., employees are guaranteed the right to be free from

discrimination from employers and/or supervisors based upon race.

        34.   Plaintiff’s complaints of race discrimination were a factor in

Defendants’ employment decisions.

        35.   Defendant was Plaintiff’s employer within the meaning of Title VII and

the Elliott-Larsen Civil Rights Act, MCLA 37.2201, et seq.

        36.   Plaintiff complained to the appropriate representatives of Defendant, in

accordance with Defendants’ policies and procedures for reporting harassment and

discrimination.

        37.   Plaintiff was engaging in a protected activity when he complained of

                                             7
  Case 5:19-cv-13808-JEL-RSW ECF No. 1, PageID.8 Filed 12/30/19 Page 8 of 9



race discrimination pursuant to Title VII and the Elliott-Larsen Civil Rights Act,

MCLA 37.2201, et seq.

      38.    In response to Plaintiff’s complaint of racial discrimination resulting in

a hostile work environment, Defendant retaliated against Plaintiff and took adverse

employment actions against Plaintiff.

      39.    Defendant had actual and constructive notice that it was creating an

intimidating, hostile and offensive work environment for Plaintiff.

      40.    Despite having notice of racial discrimination, Defendant failed to take

any remedial action, but instead took adverse employment action against Plaintiff in

retaliation for his complaints of racial discrimination.

      41.    The racial discrimination, and conduct by Defendant and Defendants’

failure to take any remedial action violate Title VII and the Michigan Elliott- Larsen

Civil Rights Act, MCL 37.2101 et seq.

      42.    As a proximate result of Defendants’ retaliation of Plaintiff, Plaintiff

has sustained injuries including, but not limited to, physical pain and suffering,

mental anguish, fright, shock, embarrassment, humiliation, mortification, outrage,

anxiety, emotional distress, loss of self-esteem, loss of earnings and other

employment benefits and a loss of capacity for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $75,000.00, together with costs, interest


                                           8
  Case 5:19-cv-13808-JEL-RSW ECF No. 1, PageID.9 Filed 12/30/19 Page 9 of 9



and attorney fees and any other relief this Honorable Court deems appropriate.

                                       Respectfully submitted,

                                       BATEY LAW FIRM, PLLC

                                   By: /s/Scott P. Batey
                                       SCOTT P. BATEY (P54711)
                                       RYAN T. FOWLER
                                       Attorney for Plaintiff
                                       30200 Telegraph Road, Suite 400
                                       Bingham Farms, Michigan 48025
                                       (248) 540-6800
                                       sbatey@bateylaw.com
                                       rfowler@bateylaw.com
Dated: December 30, 2019

                         DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Scott Kettles, by and through his attorney’s, Scott P.

Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury on all

issues allowed by law.

                                       Respectfully submitted,

                                       BATEY LAW FIRM, PLLC

                                   By: /s/Scott P. Batey
                                       SCOTT P. BATEY (P54711)
                                       RYAN T. FOWLER
                                       Attorney for Plaintiff
                                       30200 Telegraph Road, Suite 400
                                       Bingham Farms, Michigan 48025
                                       (248) 540-6800
                                       sbatey@bateylaw.com
                                       rfowler@bateylaw.com
Dated: December 30, 2019

                                        9
